UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4617


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE HERNANDEZ FLEMING,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cr-00400-RDB-1)


Submitted:   January 25, 2017             Decided:   February 1, 2017


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur S. Cheslock, Baltimore, Maryland, for Appellant.   John
Francis   Purcell,  Jr.,   Assistant United  States  Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Hernandez Fleming pled guilty, pursuant to a written

plea agreement, to conspiracy to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951(a) (2012).                           The district court

sentenced Fleming within his advisory Guidelines range to 137

months’ imprisonment.                  In accordance with Anders v. California,

386 U.S. 738    (1967),         Fleming’s    counsel     has    filed      a     brief

certifying        there      are      no   meritorious    grounds      for    appeal       but

questioning whether the district court complied with Fed. R.

Crim.      P.    11    in   accepting       Fleming’s     guilty     plea    and    whether

Fleming’s        sentence        is    reasonable. *      We     affirm     the    district

court’s judgment.

       Prior to accepting a guilty plea, a court must conduct a

plea       colloquy     in       which     it   informs    the     defendant       of,    and

determines that the defendant understands, the nature of the

charge      to   which      he    is     pleading   guilty,    the     maximum     possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty.             Fed. R. Crim. P. 11(b)(1); United States v.



       *Fleming’s attorney also questions the validity of the
appeal waiver in the plea agreement.     Because the Government
does not seek to enforce the waiver, and we will not enforce the
waiver sua sponte, we have reviewed the case in accordance with
Anders.    United States v. Poindexter, 492 F.3d 263, 271 (4th
Cir. 2007); see United States v. Jones, 667 F.3d 477, 486 (4th
Cir. 2012).




                                                2
DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                     The district court

also    must       ensure   that    the    defendant’s     plea      is    voluntary,

supported by a sufficient factual basis, and not the result of

force, threats, or promises not contained in the plea agreement.

Fed. R. Crim. P. 11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.

       Because Fleming did not move to withdraw his guilty plea in

the district court or otherwise preserve any allegation of Rule

11 error, we review the plea colloquy for plain error.                         United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                       “To prevail

on a claim of plain error, [Fleming] must demonstrate not only

that the district court plainly erred, but also that this error

affected his substantial rights.”                  Id. at 816.       In the guilty

plea    context,       a    defendant      “must     demonstrate      a    reasonable

probability that, but for the error, he would not have pleaded

guilty.”       Id. (internal quotation marks omitted).                    We conclude

that Fleming has not established error, plain or otherwise, in

his    Rule    11     hearing.       The    district    court     correctly      found

Fleming’s      plea     knowing     and    voluntary,    and     supported     by    an

independent factual basis.

       As     to    Fleming’s      sentence,    we     review    a    sentence      for

reasonableness,         applying      “a    deferential        abuse-of-discretion

standard.”         Gall v. United States, 552 U.S. 38, 41 (2007).                   This

review entails appellate consideration of both the procedural

and substantive reasonableness of the sentence.                      Id. at 51.       In

                                            3
determining procedural reasonableness, we consider whether the

district       court    properly        calculated         the   defendant’s           advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue    for    an     appropriate       sentence,         considered       the    18    U.S.C.

§ 3553(a)       (2012)       factors,         and     sufficiently          explained         the

selected sentence.             Gall, 552 U.S. at 49-51.                 If there are no

procedural           errors,      we       then          consider      the        substantive

reasonableness of a sentence, evaluating “the totality of the

circumstances.”             Id.    at    51.         A    sentence     is    presumptively

reasonable      if     it   is    within       the       Guidelines    range,       and      this

“presumption can only be rebutted by showing that the sentence

is unreasonable when measured against the 18 U.S.C. § 3553(a)

factors.”           United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).

       In     this     case,      the    record          establishes     that      Fleming’s

sentence       is    procedurally        and    substantively          reasonable.             In

accordance with Anders, we have reviewed the entire record in

this    case    and    Fleming’s        pro    se    supplemental      briefs          and   have

found no meritorious grounds for appeal.                            We therefore grant

Fleming’s motion to file a supplemental brief and affirm the

district court’s judgment.                    This court requires that counsel

inform Fleming, in writing, of the right to petition the Supreme

Court    of    the     United     States      for    further     review.          If    Fleming

requests that a petition be filed, but counsel believes that

                                               4
such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.          Counsel’s

motion must state that a copy thereof was served on Fleming.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5